Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OKLAHOMA


    AMANDA FEENSTRA and
    SHARONICA CARTER,                                       No. 19-cv-00234- JFH-CDL

                          Plaintiffs,                       PLAINTIFFS’ REPLY TO THE
    v.                                                      JUDICIAL DEFENDANTS’
                                                            RESPONSE TO PLAINTIFFS’
    JARED SIGLER, et al.,                                   MOTION FOR PARTIAL
                                                            SUMMARY JUDGMENT AND
                          Defendants.                       BRIEF IN SUPPORT




    Spencer Bryan                Arthur Ago*                         Michael Lacovara*
    Steven J. Terrill            John Fowler*                        Lilia Vazova*
    BRYAN & TERRILL              LAWYERS’ COMMITTEE FOR              LATHAM & WATKINS
    3015 E. Skelly Dr., #400     CIVIL RIGHTS UNDER LAW              LLP
    Tulsa, Oklahoma 74105        1500 K Street NW, Suite 900         885 Third Avenue
    T/F: (918) 935-2777          Washington, DC 20005                New York, NY 10022-4834
    jsbryan@bryanterrill.com     T: (202) 662-8600                   T: (212) 906-1200
    sjterrill@bryanterrill.com   F: (202) 783-0857                   F: (212) 751-4864
                                 AAgo@lawyerscommittee.org           michael.lacovara@lw.com
                                 JFowler@lawyerscommittee.org        lilia.vazova@lw.com




                    Counsel for Plaintiffs Amanda Feenstra and Sharonica Carter

                                        * = admitted pro hac vice
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 2 of 18




                                                     TABLE OF CONTENTS

                                                                                                                                        Page

   PRELIMINARY STATEMENT .....................................................................................................1

   UNDISPUTED MATERIAL FACTS .............................................................................................2

   ARGUMENT ...................................................................................................................................5

             I.         PLAINTIFFS HAVE ESTABLISHED A RIGHT TO RELIEF. ............................5
                        A.         Plaintiffs Were Incarcerated For Failure To Pay Fines, Fees, and
                                   Costs They Could Not Afford To Pay. ........................................................5
                        B.         Plaintiffs Were Denied an Inquiry into Their Ability To Pay at
                                   Sentencing or at Any Point Thereafter.........................................................7
             II.        THIS COURT CAN PROVIDE THE REQUESTED RELIEF.............................10
                        A.         Heck v. Humphrey Does Not Bar Plaintiffs’ Claims. ................................10
                        B.         Plaintiffs Continue To Suffer the Impact of the Judicial
                                   Defendants’ Violations. .............................................................................11

   CONCLUSION ..............................................................................................................................13




                                                                        i
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 3 of 18




                                                    TABLE OF AUTHORITIES

                                                                                                                                       Page(s)

                                                                     CASES

   Bearden v. Georgia,
      461 U.S. 660 (1983) ...................................................................................................................9

   Celotex Corp. v. Catrett,
      477 U.S. 317 (1986) ...................................................................................................................5

   The Cherokee Nation W. v. U.S. Army Corps of Eng’rs,
      No. 14-CV-612-JED-TLW, 2016 WL 4548441 (N.D. Okla. Aug. 31, 2016) .........................13

   Comm. for First Amend. v. Campbell,
     962 F.2d 1517 (10th Cir. 1992) .................................................................................................5

   Gagnon v. Scarpelli,
      411 U.S. 778 (1973) ...................................................................................................................9

   Graff v. Aberdeen Enterprizes, II, Inc.,
      No. 17-cv-606-TCK-JFJ, 2021 WL 951017 (N.D. Okla. Mar. 12, 2021) ...............................10

   Heck v. Humphrey,
      512 U.S. 477 (1994) ...........................................................................................................10, 11

   State v. Claborn,
       870 P.2d 169 (Crim. App. 1994)..............................................................................................11

   Turner v. Rodgers,
      564 U.S. 431 (2011) ...................................................................................................................9

                                                                 STATUTES

   42 U.S.C. § 1983 ..............................................................................................................................7

   Okla. Stat. Ann. tit. 22, § 983b(B) .........................................................................................4, 8, 12

                                                                    RULES

   Okla. Stat. Ann. tit. 22, ch. 18 app. § VIII, Rule 8 (West 2021) .......................................2, 3, 7, 12

   Okla. Stat. Ann. tit. 22, ch. 18 app. § VIII, Rule 8.1 (West 2021) ..................................7, 8, 10, 12

   Okla. Stat. Ann. tit. 22, ch. 18 app. § VIII, Rule 8.4 (West 2021) ..............................................5, 7

   Okla. Stat. Ann. tit. 22, ch. 18 app. § VIII, Rule 8.5 (West 2021) ..................................7, 9, 10, 12



                                                                         ii
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 4 of 18




   Okla. Stat. Ann. tit. 22, ch. 18 app. § VIII, Rule 8.7 (West 2021) ................................................12

                                            CONSTITUTIONAL PROVISIONS

   U.S. Const., amend. XIV .................................................................................................................9




                                                                      iii
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 5 of 18




          Pursuant to the Court’s Minute Order dated March 9, 2021 (Dkt. No. 107), Plaintiffs

   Amanda Feenstra and Sharonica Carter, by and through their undersigned counsel, respectfully

   submit this reply to Defendants Linda Thomas’, Russell Vaclaw’s, and Jared Sigler’s (together,

   the “Judicial Defendants”) Response to Plaintiffs’ Motion for Partial Summary Judgment and Brief

   in Support (Dkt. No. 112) (“Response”).

                                    PRELIMINARY STATEMENT

          In their Response, the Judicial Defendants urge this Court to turn a blind eye to both the

   past and the current practices of the District Court. The Judicial Defendants advance two core

   propositions in opposing Plaintiffs’ request for summary judgment: (1) that this Court should

   assume, against the overwhelming weight of the record, that Judge DeLapp and Judge Sigler

   provided Ms. Carter and Mrs. Feenstra with notice and opportunity to be heard, inquired into their

   ability to pay, and did not put them in jail for failure to pay; and (2) that this Court should refrain

   from providing any relief, and instead leave the enforcement of Plaintiffs’ statutory and

   constitutional rights to the District Court’s unguided discretion. Neither stands up to scrutiny. The

   record (most of which the Judicial Defendants studiously ignore) is that both Judge Sigler and

   Judge DeLapp consistently failed to ask even the most basic questions about Plaintiffs’ ability to

   pay; deliberately ignored their indigence when Plaintiffs raised it; and incarcerated Plaintiffs for

   failing to pay amounts they could not afford. As important, the record is equally clear that the

   limited discretionary changes implemented by the District Court in the wake of this litigation

   remain deficient; the Judicial Defendants still do not meet their constitutional and statutory

   obligations, and, absent judicial intervention here, Plaintiffs have no means to ensure that the

   Judicial Defendants will ever meet those obligations.




                                                     1
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 6 of 18




                                 UNDISPUTED MATERIAL FACTS

          The Judicial Defendants do not meaningfully dispute any of the core facts underlying

   Plaintiffs’ Motion for Partial Summary Judgment (Dkt. No. 104). They do not dispute that former

   Judge Curtis DeLapp’s policy and practice was not to inform criminal defendants of the total of

   their fines, fees, and costs when he imposed a sentence and not to conduct an inquiry into the

   sentenced individuals’ ability pay these fines, fees, and costs, immediately or in installments. Dkt.

   No. 112 ¶¶ 4, 6, 36, 73. Instead, as the Judicial Defendants admit, Judge DeLapp’s “general

   practice” was to follow his own unilateral “unwritten rule” that individuals must pay a minimum

   of $75 per month and to avoid lowering the amount assessed against any individual. Id. ¶¶ 14, 20,

   42, 54. (The Judicial Defendants do not even try to harmonize that “unwritten rule” with the

   written ones embodied in Rule 8.) When individuals inevitably fell behind on their payments,

   Judge DeLapp’s standard practice was to set a bond for the total overdue amount, which could run

   to thousands of dollars; if they could not pay that amount immediately, he put them in jail. Id.

   ¶¶ 21-22. The Judicial Defendants also admit that, consistent with that general practice, Judge

   DeLapp conducted no inquiry into Mrs. Feenstra’s or Ms. Carter’s ability to pay—either at

   sentencing or when Ms. Carter appeared before him upon her release from juvenile detention—

   and never considered waiving or reducing Ms. Carter’s or Mrs. Feenstra’s fines, fees, and costs.

   Id. ¶¶ 37, 39-41, 43, 55-56, 74, 78. They also admit that when Ms. Carter appeared before Judge

   DeLapp for cost docket proceedings and specifically told him (again, he never asked) that she

   could not afford to pay the ordered amounts, his responses ranged from “[w]ell that’s tough,”

   “[p]ack your toothbrush,” and “Bailiff, take her.” Id. ¶¶ 46-49, 56.

          The Judicial Defendants also do not meaningfully dispute that court debtors, including Ms.

   Carter and Mrs. Feenstra, have fared no better under Judge DeLapp’s successor, Special Judge

   Jared Sigler. The Judicial Defendants admit that Judge Sigler does not have a consistent list of


                                                    2
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 7 of 18




   questions to examine ability to pay fines, fees, and costs during cost docket proceedings. Id. ¶¶

   28, 114, 119. They also admit that Judge Sigler does not inquire whether the individual was

   previously represented by court-appointed counsel, and that he does not consistently know whether

   the individual is employed, has a disability, has dependents, or has court debts in other jurisdictions

   in Oklahoma. Id. ¶ 121. The Judicial Defendants’ sole attempt to address these undisputed (albeit

   uncomfortable) facts is to claim that, instead of a systematic, consistent inquiry into criminal

   defendants’ ability to pay, Judge Sigler “engages in a conversation with the defendants to

   determine their circumstances and their requests, if any.” Id. ¶¶ 28, 114, 119. That statement

   comes after his deposition, without the scrutiny of cross examination, and is not consistent with

   the testimony he gave under oath and when subject to cross examination. Id.; Dkt. No. 103-2 at

   15:24-16:11, 16:16-18:7, 18:20-20:13.

          The Judicial Defendants also attempt to explain away the (undisputed) language in

   Washington County’s Rule 8 form providing that individuals may be remanded to jail for failure

   to pay fines, fees, and costs by claiming the form “was used in error” and “[d]espite its verbiage,”

   Judge Sigler “never used the form to incarcerate anyone for ‘failure to pay.’” Dkt. No. 112 ¶¶ 30,

   91 (emphasis added). At the same time, they admit that Judge Sigler has remanded individuals to

   jail when they were behind on their monthly payments and unable to pay an arrearage on the spot.

   Id. ¶ 29. The Judicial Defendants also admit that on or around May 9, 2018, Mrs. Feenstra was

   taken into custody outside of Judge Sigler’s chambers (ostensibly for failure to appear for a cost

   docket proceeding she had inadvertently missed) and that the next day, after she spent the night in

   jail because she could not afford a bond, Judge Sigler informed her that she was not current on her

   payments, gave her the option to either “sit it out or . . . bond out,” and told her it “wasn’t his

   problem” that Mrs. Feenstra could not make the payment he demanded. Id. ¶ 97. That day, he




                                                     3
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 8 of 18




   ordered her remanded, to stay at the jail until the bond was paid (id.)—another detention order

   issued in violation of the Constitution.

           The Judicial Defendants’ only real response to these undisputed facts is “we don’t do that

   anymore.” The Judicial Defendants rely entirely on discretionary changes implemented by the

   current Washington County Chief Judge, Linda Thomas, in the wake of this litigation (id. ¶¶ 24,

   29-30, 112), and claim that Judge Thomas “has no intention of returning the Washington County

   District Court to the practices of former Judge DeLapp with respect to fines, fees, and costs.” Id.

   ¶ 29. At the same time, the Judicial Defendants admit any such changes are discretionary, that

   there is no written policy, procedure, or administrative order prohibiting the District Court’s

   judicial officers from incarcerating individuals for failure to pay, and that at any time, Judge

   Thomas (or her successor) can return to the policies and practices described above. Id. ¶ 122. The

   Judicial Defendants also admit that salient features of the DeLapp regime remain unchanged:

   neither judges nor criminal defendants know at sentencing the total fines, fees, and costs that will

   be imposed (Dkt. No. 112 ¶ 113); the calculation of that total is put in the hands of administrative

   clerks who do not and cannot inquire into ability to pay (id. ¶¶ 113, 117); that total is later endorsed

   by the judge outside the presence of individuals and their counsel (id. ¶ 116); and there is no

   consistent practice and no requirement for judges to inquire about the existence of disabilities,

   child support obligations, education, income, court debts from other counties, food stamp

   eligibility, or other indicia of poverty (id. ¶ 114). And while Judge Thomas now states that the

   District Court will incarcerate individuals only “in compliance with Oklahoma law” (Dkt. No.

   112-44 ¶ 7), both she and Judge Sigler admit that they do not comply with the judicial ability-to-

   pay inquiry required by Okla. Stat. Ann. tit. 22, § 983b(B), including questions on court debt and

   child support obligations. See Dkt. No. 103-2 at 38:2-40:1; Dkt. No. 103-4 at 69:1-13, 71:8-24,




                                                      4
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 9 of 18




   72:13-73:1. As the Judicial Defendants admit, there still is no practice to lower the total amount

   of fines, fees, and costs a defendant owes at sentencing due to indigence or disability. Dkt. No.

   112 ¶ 115.1

                                               ARGUMENT

         I.        PLAINTIFFS HAVE ESTABLISHED A RIGHT TO RELIEF.

              A.     Plaintiffs Were Incarcerated For Failure To Pay Fines, Fees, and Costs They
                     Could Not Afford To Pay.

              The Judicial Defendants do not dispute that Plaintiffs were repeatedly incarcerated by

   Judges Sigler and DeLapp. See Dkt. No. 112 at 25-36. Instead, the Judicial Defendants suggest

   that those incarcerations do not amount to constitutional violations or violations of Rule 8.4 of the

   Oklahoma Court of Criminal Appeals because Plaintiffs were actually arrested for failure to

   appear, not for failure to pay. Id. at 25-31, 35-36. The Judicial Defendants’ argument ignores the

   undisputed facts of Plaintiffs’ incarcerations.

              With respect to Ms. Carter, the Judicial Defendants do not dispute that in January 2014,

   Judge DeLapp ordered the bailiff to “take her” to jail after Ms. Carter pleaded that she could not

   pay the outstanding $150 in minimum payments, pursuant to an order entitled “Order Remanding

   Defendant for Failure to Pay Fines and Costs.” Dkt. No. 103-3 at 33:3-24, 35:8-36:6; Dkt. 103-

   13. Instead, the Judicial Defendants seek to confuse the facts by conflating Ms. Carter’s January

   2014 incarceration with a different arrest warrant dated a month later, which the Judicial

   Defendants claim was issued for failure to appear, not failure to pay. (Even that assertion is



   1
     In response to the Judicial Defendants’ objections to Dkt. No. 104 ¶¶ 44-45, 63, Plaintiffs will
   establish these facts at trial through admissible evidence such that they are undisputed. See Comm.
   for First Amend. v. Campbell, 962 F.2d 1517, 1526 (10th Cir. 1992) (“In opposing a motion for
   summary judgment, the nonmovant must make a showing that, ‘if reduced to admissible evidence,’
   would be sufficient to carry the nonmovant’s burden of proof at trial.” (quoting Celotex Corp. v.
   Catrett, 477 U.S. 317, 327 (1986) (emphasis added)).

                                                     5
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 10 of 18




    contradicted by the record, as the docket indicates that Ms. Carter was also jailed for failure to pay

    in February 2014. See Dkt. No. 102-16 (02/07/2014 entry).).

           Similarly, the Judicial Defendants do not dispute that on May 10, 2018, Judge Sigler

    ordered Mrs. Feenstra to remain in jail because, according to Judge Sigler, she was not current on

    her fines, fees, and costs payments, and she was unable to pay the $330 bond he ordered. See Dkt.

    No. 103-33; Dkt. No. 103-34; Dkt. No. 103-5 at 73:24-74:5, 74:11-19. That admission is further

    borne out by Judge Sigler’s testimony that he has remanded criminal defendants to jail for failure

    to pay fines, fees, and costs. Dkt. No. 103-2 at 29:11-30:11, 79:23-80:5.2 Ignoring Mrs. Feenstra’s

    actual stay in jail and interaction with Judge Sigler, the Judicial Defendants claim that a bench

    warrant issued against her three days earlier, on May 7, 2018, was for failure to appear, not failure

    to pay. Again, this is just misdirection: regardless of the grounds for that initial order, the record

    shows that Mrs. Feenstra sat in jail because she was not “current” on her payments and could not

    afford to make the payment demanded by the judge. Dkt. No. 103-5 at 74:11-19; Dkt. No. 103-

    33; Dkt. No. 103-34. Judge Sigler’s bond order, and denial of Mrs. Feenstra’s request for release,

    was therefore a second detention order imposed in violation of the Constitution and Oklahoma

    law.

           Thus, even accepting the Judicial Defendants’ (questionable) interpretation that certain

    arrest warrants against Ms. Carter and Mrs. Feenstra were issued for failure to appear, the

    undisputed facts remain that Judge DeLapp and Judge Sigler ordered both Plaintiffs to go to, or

    stay in, jail because they could not pay the amounts ordered by the court, and despite their pleas




    2
      That testimony, together with Judge DeLapp’s admission that he ordered defendants to jail for
    failure to pay, Dkt. No. 103-1 at 78:4-10, 78:22-79:5, 201:22-202:23, contradicts the Judicial
    Defendants’ argument that neither judge had a “policy” or “practice” of jailing defendants for not
    paying their fines, fees, and costs. Dkt. No. 112 at 35-36.


                                                      6
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 11 of 18




    that they could not afford to make those payments. Dkt. No. 103-3 at 33:3-24, 35:8-36:6; Dkt.

    103-13; Dkt. No. 103-5 at 74:11-19; Dkt. No. 103-33; Dkt. No. 103-34. Judge DeLapp and Judge

    Sigler’s actions—which the Judicial Defendants do not dispute were carried out in their official

    capacity—violated Plaintiffs’ constitutional and statutory rights. Summary judgment is therefore

    appropriate on Plaintiffs’ Section 1983 claims (Counts 2 and 3), claim under the Oklahoma

    Constitution (Count 5), and Rule 8.4 claim (Count 7).

           B.      Plaintiffs Were Denied an Inquiry into Their Ability To Pay at Sentencing or
                   at Any Point Thereafter.

           The Judicial Defendants also ask this Court to infer, against the overwhelming evidence on

    the record, that Judges Curtis and DeLapp actually did inquire into Plaintiffs’ ability to pay when

    they denied Plaintiffs relief under Rule 8.1 (at the time of sentencing) and Rule 8.5 (at any point

    thereafter). The Judicial Defendants further urge the Court to ignore any failure to do so on the

    ground that “rulings under Rule 8.5 are discretionary” (Dkt. No. 112 at 34)—a reading that not

    only flies in the face of the mandatory provisions of the Rule, but also highlights the inadequacy

    of any court practice which (like the District Court’s current practice) leaves the enforcement of

    constitutional and statutory rights to individual judges’ discretion.

           The Judicial Defendants do not dispute that Ms. Carter was never provided a judicial

    hearing to determine her ability to pay—either following her release from prison or at any point

    before or after. See Dkt. No. 103-1 at 134:4-17; Dkt. No. 103-22 at 5 (10/31/13 minute entry).

    Instead, the Judicial Defendants argue that Judge DeLapp’s order of an installment plan

    represented some sort of implicit means of “relief” and thus complied with Rule 8. Dkt. 112 at

    33 (“The agreement to an installment plan is acknowledgement that the fines and costs cannot be

    satisfied in one immediate payment.”). The undisputed facts are to the contrary. As the Judicial

    Defendants admit, Judge DeLapp set Ms. Carter’s installment plan at a pre-set amount of $75 per



                                                      7
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 12 of 18




    month based on his own “unwritten rule” and untethered to a single question about Ms. Carter’s

    ability to pay that amount. Dkt. No. 103-2 at 53:9-15, 53:18-54:9; Dkt. No. 103-1 at 132:6-22,

    134:18-23; Dkt. No. 103-18. Ms. Carter did not “agree[] to” a $75 monthly payment plan. Dkt.

    No. 112 at 35. She unequivocally told Judge Sigler that she was unable to make her $75 payment

    because she had no money; in response, he told her she had to pay $50 by 3:00 p.m. that afternoon

    or go to jail. Dkt. No. 103-3 at 36:15-24; id., 38:6-10, 61:16-19, 77:15-18, 78:16-79:4, 114:8-

    115:17.

           And even if Ms. Carter had not raised her indigence, pursuant to the plain language of Rule

    8.1 (“a judicial hearing shall be conducted and judicial determination made”) and Okla. Stat. Ann.

    tit. 22, § 983b(B), Judge DeLapp was required to ascertain Ms. Carter’s ability to pay. Okla. Stat.

    Ann. tit. 22, § 983b(B), which was passed in 2016, a year before Ms. Carter’s release, expressly

    required that “[i]n determining the ability of the person [released from Department of Corrections

    custody] to satisfy fines, fees, costs or assessments owed to a district or municipal court, the court

    shall inquire of the person at the time of the hearing which counties and municipalities the person

    owes fines, fees, costs or assessments in every felony or misdemeanor criminal case filed against

    the person and shall consider all court-ordered debt, including restitution and child support, in

    determining the ability of the person to pay.” Okla. Stat. Ann. tit. 22, § 983b(B) (emphasis added);

    Dkt. No. 103-18. The Judicial Defendants also resort to suggesting that “Oklahoma does not have

    a set standard for ‘poverty’ in criminal law context [sic]” (Dkt. No. 112 at 35) and that “neither

    the U.S. Constitution nor state law require [sic] judges to ask an inflexible set of ability-to-pay

    questions,” (Dkt. No. 114 at 3), but Oklahoma law in fact mandates a specific set of questions to

    be asked of individuals related to ability to pay. The Judicial Defendants have never asked Ms.

    Carter the questions required under the statute and have admitted they do not ask the statutorily




                                                      8
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 13 of 18




    required questions as a matter of course. See, e.g., Dkt. No. 103-2 at 38:2-40:1. Thus, Judicial

    Defendants’ argument that “Judge Thomas has corrected any problems with fines, fees, and costs

    issues in Washington County” (Dkt. No. 112 at 29) is wrong. Rather, testimonial admissions from

    the Judicial Defendants show that violations of the Constitution and Oklahoma law remain

    ongoing.3

           The Judicial Defendants also do not dispute that Mrs. Feenstra could not afford her

    minimum installment payments when she appeared before Judge Sigler at the cost docket

    proceeding in May 2017. Dkt. No. 103-5 at 52:12-53:2, 54:13-55:8, 56:20-57:4. Though Judge

    Sigler reduced Mrs. Feenstra’s monthly payments from $50 to $40 per month, the uncontroverted

    evidence reflects that Mrs. Feenstra was still not able to make this monthly payment, and that, like

    Ms. Carter, she proactively raised her financial hardship with Judge Sigler. See Dkt. No. 103-35

    at 3 (5/12/17 minute entry); Dkt. No. 103-36 at 3 (5/12/17 minute entry); Dkt. No. 103-5 at 52:12-

    53:2, 56:20-57:4. And just like with Ms. Carter, Judge Sigler dismissed her concerns as well—in

    violation of Rule 8.5—stating that if she “couldn’t pay it, then [she] would go to jail.” Dkt. No.

    103-5 at 54:13-55:8.



    3
      The suggestion that Judge Thomas “has corrected any problems with fines, fees, and costs issues
    in Washington County” also ignores that the District Court has never appointed, and has no plans
    to appoint, state-funded attorneys for indigent defendants’ cost docket proceedings when the
    District Court is considering incarceration for failure to pay. Individuals at those hearings have a
    Fourteenth Amendment right to state-funded attorneys when incarceration is a possibility. See,
    e.g., Turner v. Rodgers, 564 U.S. 431, 446-48 (2011) (Fourteenth Amendment’s due process clause
    may require appointment of counsel at debt collection proceedings); Gagnon v. Scarpelli, 411 U.S.
    778, 790 (1973) (Fourteenth Amendment’s due process clause provides right to court-appointed
    counsel at probation or parole revocation hearing, if (1) probationer or parolee claims not to have
    committed the violation or (2) there are “substantial reasons which justified or mitigated the
    violation,” thereby making imposition of incarceration inappropriate). See also, e.g., Bearden v.
    Georgia, 461 U.S. 660, 668–69 (1983). Judge Thomas states only that individuals facing
    incarceration have the “right to be represented by counsel” at cost docket proceedings (Dkt. No.
    102-44 ¶ 7)—a misunderstanding of the right to be represented by court-appointed counsel,
    particularly when the issue relates to an individual’s poverty.


                                                     9
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 14 of 18




              The undisputed evidence reflects that neither Judge DeLapp nor Judge Sigler was somehow

    confused or unaware of Plaintiffs’ financial hardship. Neither tried to afford appropriate relief.

    Instead, both knowingly and deliberately derogated from their obligations. It was incumbent on

    them to inquire into Plaintiffs’ ability to pay and to relieve Plaintiffs of the obligation to make

    payments they could not afford. Neither judge did. Instead, with full knowledge of Plaintiffs’

    inability to pay, both judges proceeded to threaten and incarcerate Plaintiffs. Summary judgment

    is therefore appropriate on Plaintiffs’ Rule 8.1 and Rule 8.5 claims (Counts 1 and 6).4

        II.   THIS COURT CAN PROVIDE THE REQUESTED RELIEF.

              Having failed to meaningfully challenge their constitutional and statutory violations, the

    Judicial Defendants dedicate the majority of their Response to urging this Court to stay out of it.

    The Judicial Defendants principally rely on two arguments: (1) that the Court should abstain from

    any involvement in this matter; and (2) that Plaintiffs’ claims have been mooted by recent

    discretionary measures taken by the District Court. Neither argument has merit.

              A.     Heck v. Humphrey Does Not Bar Plaintiffs’ Claims.

              The Judicial Defendants’ Response relies heavily on principles of abstention under Heck

    v. Humphrey, 512 U.S. 477 (1994). Plaintiffs’ reliance on Heck v. Humphrey and other cases that

    invoke Heck, including Graff v. Aberdeen Enterprizes, II, Inc., No. 17-cv-606-TCK-JFJ, 2021 WL

    951017 (N.D. Okla. Mar. 12, 2021), is misplaced. These cases establish merely that parties cannot

    re-litigate their state-court sentences through a subsequent federal court action. Heck makes clear,

    however, that “if the district court determines that the plaintiff’s action, even if successful, will not



    4
      As discussed more fully at Dkt. No. 104 n.3, Plaintiffs are entitled to an evidentiary presumption
    in their favor (or other sanction) on the practices of the District Court at cost docket proceedings.
    In their Response, the Judicial Defendants do not address, let alone deny, what amounts to
    knowing, durable, and systemic spoliation and/or failure to create required records. The Court
    should therefore apply the evidentiary presumption in Plaintiffs’ favor.


                                                       10
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 15 of 18




    demonstrate the invalidity of any outstanding criminal judgment against the plaintiff, the action

    should be allowed to proceed, in the absence of some other bar to the suit.” 512 U.S. at 487

    (emphasis in original). As this Court found already, Plaintiffs seek only to challenge the procedure

    for the imposition of fines, fees, and costs, not to re-litigate the District Court’s sentences. See

    Dkt. No. 48 at 13-14 (citing a string of cases and rejecting argument under Heck); see also State

    v. Claborn, 870 P.2d 169, 174 (Crim. App. 1994) (“[T]he statutory assessments at issue in this

    case are not ‘fines’ to be imposed as part of punishment.”) (emphasis added) (cited by the Judicial

    Defendants, Dkt. No. 112 at 2). Moreover, unlike the plaintiffs in Graff, Plaintiffs initiated this

    case in the state court; it was the Judicial Defendants, not Plaintiffs, who removed the litigation to

    the federal courts. Dkt. No. 3. Having deliberately brought this case to this Court, the Judicial

    Defendants cannot now argue that, to obtain their requested relief, Plaintiffs should have gone

    elsewhere.

           B.      Plaintiffs Continue To Suffer the Impact of the Judicial Defendants’
                   Violations.

           The Judicial Defendants next make a series of arguments that all rest on the notion that this

    Court cannot provide further relief to Plaintiffs because their injuries are purely retrospective. Dkt.

    No. 112 at 26-29. That argument ignores both Plaintiffs’ claims and their requested relief. Ms.

    Carter continues to toil under the direct financial hardship that flows from the Judicial Defendants’

    initial wrongful imposition of court debts on Ms. Carter (and repeated failures to relieve Ms. Carter

    of these debts when she appeared before them), despite uncontroverted evidence that those sums

    were imposed in violation of Ms. Carter’s constitutional rights. See Dkt. No. 103-1 at 129:8-25,

    130:1-10, 130:17-25, 131:6-9, 132:6-22, 133:20-134:23, 136:5-24; Dkt. No. 103-3 at 33:3-24,

    35:8-18. Both Plaintiffs also continue to suffer ongoing harm from the presence of public records

    documenting their past arrests and warrants for failure to pay that were void ab initio. Dkt. No.



                                                      11
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 16 of 18




    103-3 at 21:7-22, 22:5-23:9, 58:8-59:18, 117:12-118:12. Plaintiffs seek relief (including vacatur)

    to remedy that ongoing harm.

            The recent changes to the District Court practices are both inadequate to ensure compliance

    with the Constitution and Oklahoma law and are subject to modification and withdrawal at any

    point. The deficient, voluntary (and perhaps ephemeral) changes do not eliminate this harm and

    render Plaintiffs’ case moot. Indeed, Judge Thomas’ own affidavit (which, of course, Plaintiffs

    have had no opportunity to test) admits that the changes are not binding and can be modified or

    withdrawn on nothing more than Judge Thomas’ say-so: Judge Thomas carefully attests only that

    she “do[es] not intend to return to any prior fines, fees, or costs practices . . . that are inconsistent

    with” the present practices, thus necessarily conceding that she can also reinstate the old practices

    at any time. Dkt. No. 102-44 ¶ 8. But even her discretionary changes remain deficient. The only

    potential vehicle by which an individual might receive an ability-to-pay hearing is the “Rule 8

    docket” over which Judge Sigler now presides. Dkt. No. 103-2 at 35:4-16, 35:18-24, 36:8-12.

    However, an individual must request a Rule 8 hearing to obtain one—a burden that violates the

    explicit mandate of Rules 8.1 and 8.5. Id., 37:9-17; Okla. Stat. tit. 22, ch. 18, R. 8.1; Okla. Stat.

    tit. 22, ch. 18, R. 8.5. And even if the “new” Rule 8 hearings could in theory be part of a remedy

    for prior wrongs, the record proves that those hearings are not that remedy in fact. As the Judicial

    Defendants admit, at Rule 8 hearings, Judge Sigler does not consistently know or ask whether the

    individual is employed, has a disability, has dependents, or has court debts in other jurisdictions

    in Oklahoma—the most basic of questions required to ascertain ability to pay, some of which are

    required by statute. Dkt. No. 103-2 at 38:2-40:1; Okla. Stat. Ann. tit. 22, § 983b(B).

            It is, therefore, far from “absolutely clear the allegedly wrongful behavior could not

    reasonably be expected to recur” and that “interim relief or events have completely and irrevocably




                                                       12
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 17 of 18




    eradicated the effects of the alleged violation.” The Cherokee Nation W. v. U.S. Army Corps of

    Eng’rs, No. 14-CV-612-JED-TLW, 2016 WL 4548441, at *2-3 (N.D. Okla. Aug. 31, 2016)

    (finding plaintiffs’ case has not been rendered moot by intervening changes).            Rather, the

    undisputed facts are to the contrary, Dkt. No. 112 ¶¶ 111, 113-18, 122, and this Court should order

    Plaintiffs’ requested relief to remedy the District Court’s constitutional and statutory violations.

                                              CONCLUSION

           For the reasons set forth above, Plaintiffs respectfully request that the Court grant the

    Plaintiffs’ motion for partial summary judgment.




                                                     13
Case 4:19-cv-00234-JFH-CDL Document 115 Filed in USDC ND/OK on 04/19/21 Page 18 of 18




    Dated: April 19, 2021                       By: /s Michael Lacovara
                                              Spencer Bryan
                                              Steven J. Terrill
                                              BRYAN & TERRILL
                                              3015 E. Skelly Dr., #400
                                              Tulsa, Oklahoma 74105
                                              T/F: (918) 935-2777
                                              jsbryan@bryanterrill.com
                                              sjterrill@bryanterrill.com

                                              Arthur Ago (admitted pro hac vice)
                                              John Fowler (admitted pro hac vice)
                                              Lawyers’ Committee for
                                              Civil Rights Under Law
                                              1500 K Street NW, Suite 900
                                              Washington, DC 20005
                                              T: (202) 662-8600
                                              F: (202) 783-0857
                                              AAgo@lawyerscommittee.org
                                              JFowler@lawyerscommittee.org

                                              Michael Lacovara (admitted pro hac vice)
                                              Lilia Vazova (admitted pro hac vice)
                                              LATHAM & WATKINS LLP
                                              885 Third Avenue
                                              New York, NY 10022-4834
                                              T: (212) 906-1200
                                              F: (212) 751-4864
                                              michael.lacovara@lw.com
                                              lilia.vazova@lw.com

                                              Counsel for Plaintiffs Amanda Feenstra and
                                              Sharonica Carter




                                         14
